DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 19-33 are currently pending.
Priority:  This application is a 371 of PCT/EP2019/056565 (03/15/2019)
and claims foreign priority to EP 18162579.9 (03/19/2018).
IDS:  The IDS dated 4/11/22, 2/22/22, 11/19/20, and 9/21/20 were considered.
Election/Restrictions
Applicant's election of the following species in the reply filed on 4/11/22 is acknowledged: 

    PNG
    media_image1.png
    241
    211
    media_image1.png
    Greyscale
, 
determined to read on Formula (Ia) 
    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale
 when:
a=0; R1=5-benzodioxolyl ;  R2=oxo ; R3=-C(O)-R12, R12=cyclopropyl ; R4=hydroxyl
R5= substituted (4-fluoro) C6-carbocycle (phenyl)
and claims 19-20.  Applicant also elected the corresponding species of “decline of male and female fertility”.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 21-33 depends from cancelled claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims to include an alternative of:
 
    PNG
    media_image3.png
    30
    215
    media_image3.png
    Greyscale
 
in the definition of R groups such as R4.
The specification and priority documents were examined and not found to include support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
As per MPEP 2163 II A: With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.").  As in Hyatt, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the above claim limitation in the application as filed.  Thus, the claims are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. (WO2010081783).
Lopez teaches the following compound on page 28

    PNG
    media_image4.png
    196
    230
    media_image4.png
    Greyscale

which corresponds to the claims of
    PNG
    media_image2.png
    202
    256
    media_image2.png
    Greyscale
, when
a=2; R1=non-substituted phenyl
R2=substituted (3,4-dichloro) C6-carbocycle (phenyl)
R3=-C(O)-R12, R12=methyl
R4=hydroxyl
R5=oxo.
Lopez teaches “The compounds of the invention are particularly useful for treating … neurodegenerative diseases such as Alzheimer's disease and Parkinson's disease” by administration of a therapeutically effective amount (p. 19; claims 15, 21).
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandelkow et al. (US20060223812).
Mandelkow teaches the following compound in Table 1

    PNG
    media_image5.png
    263
    376
    media_image5.png
    Greyscale

which corresponds to the instant claims Formula Ia when
a=0; R1=linear substituted propyl (morpholine substituted);
R2=substituted (4-dimethylamino) C6-carbocycle (phenyl)
R3=-C(O)-R12, R12=substituted (4-fluoro) C6-carbocycle (phenyl)
R4=hydroxyl
R5=oxo.
Mandelkow also teaches the compound is useful for treating neurodegenerative disease (Title, Claims 1, 13, and Table 1).

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        
May 18, 2022 05:36 pm